Title: To George Washington from Lafayette, 26 April 1798
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General—
Witmold HolsteinApril the 26th 1798

This letter will be presented to You By Mr Forster whose father, The Celebrated professor and Captain Cooke’s fellow traveller Has Requested In Behalf of His Son these Recommandatory Lines—I am sure His Name Was to You a Sufficient Introduction—and in His personal merit there is also a Sufficient inducement to wish for his wellfare—Yet I should be Highly pleased to Hope that My Recommandation May prove an Additional Claim to the Benevolence of my friends in America, and particularly to Your kind dispositions in His favour.
Altho’ we are writing to You more at Length, My dear General, I cannot let this Opportunity pass without telling You that we

are still on Danish territory, Man, wife, daughters and Son, whose Gratitude and Love to You are deeply Engraved in His Heart and in the Hearts of us all—we are all Healthy, my wife Excepted—She Had Been a Little Better for a few weeks—But the desease, which all the phisicians justly Attribute to the Austrian Bastille Has lately Returned with distressing Symptoms, and after Having waited so long to Embark with Her, I shall be obliged to Go without the female part of my family, and while Georges and Myself are preparing to visit you, she must Return to france where the Hot Bath are particularly Appropriated to Her Case.
Our best Respects wait on Mrs Washington—Be pleased also to Remember to Miss Eleanor those of the family who Have the Honour of Her Acquaintance, and the Rest of it who so Heartly wish for that pleasure—our Compliments to Mr Custis, who, I dare Say, Hardly Remembers to Have Seen me at Mount Vernon. Adieu, My Beloved General, How Happy shall I Be when You will fold to Your Heart Your Respectful and filial friend

Lafayette

